   Case 20-00305 Doc 111-7 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
      Proposed Order Proposed Order Approving Bid Procedures Page 1 of 4

                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                                  CHAPTER 7
                                                         CASE NO. 20-00305
 SIMPLY ESSENTIALS, LLC,

                       Debtor(s).
                                     _____________

                       ORDER APPROVING BID PROCEDURES

       Upon the Motion of Trustee Larry S. Eide in this Chapter 7 case for entry of an

order approving bid procedures. The Court FINDS that due, good, sufficient and timely

notice of the relief sought and granted in this order has been given, and that all

interested parties were offered an opportunity to be heard with respect to the Motion.

The Court having had an opportunity to consider all responses and objections to the

Motion, and it appearing that the relief requested in the Motion is in the best interests of

this Estate, its creditors and other parties-in-interest. After due deliberation and good

cause appearing therefor:

       THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:

       A.     Findings of Fact and Conclusions of Law. The findings and conclusions

set forth herein constitute the Court’s findings of fact and conclusions of law pursuant to

Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule

9014. To the extent that any of the following findings of fact constitute conclusions of

law, they are adopted as such. To the extent any of the following conclusions of law

constitute findings of fact, they are adopted as such.

       A.     Jurisdiction and Venue. This Court has jurisdiction to consider this

Motion under 28 U.S.C. §§157 and 1334. This is a core proceeding under 28 U.S.C.

§157(b). Venue of these cases and this Motion in this District is proper under 28 U.S.C.

§§1408 and 1409.
     Case 20-00305 Doc 111-7 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
        Proposed Order Proposed Order Approving Bid Procedures Page 2 of 4

        B.     Statutory Predicates. The statutory predicates for the relief sought in the

Motion are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and

6004.

        C.     Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the hearing: (i) due, proper, timely,

adequate, and sufficient notice of the Motion has been provided in accordance with

Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or further notice

need be provided; (iii) such notice was and is good, sufficient and appropriate under the

circumstances; and (iv) no other or further notice of the Motion or the hearing, is or shall

be required.

        D.     Opportunity to Object. Notice and a reasonable opportunity to object and

to be heard with respect to the Motion and the relief requested therein has been given,

in light of the circumstances, to all interested persons and entities entitled to notice and

a hearing, including the following: (a) the U.S. Trustee; (b) all creditors of the Debtor,

including all parties known to be asserting a lien, claim, or interest of any kind

whatsoever relating to the Assets; (c) all entities known to have expressed an interest in

acquiring the Assets; (d) the Iowa State and United States taxing authorities; (e) the

Purchaser and its counsel; and (f) all other parties who have filed notices of appearance

and demands for service of papers in this case under Bankruptcy Rule 2002 as of the

date of filing the Motion. All objections to the bid procedures proposed in the Motion are

overruled or resolved by this Order.

E.             Approval of Bid Procedures in Best Interests. The Trustee’s Motion

seeks approval of a bid for the purchase of assets of the Debtor, and the approval of bid



                                            - 2 -
   Case 20-00305 Doc 111-7 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
      Proposed Order Proposed Order Approving Bid Procedures Page 3 of 4

procedures in the event of that objection to the Accepted Bid is received on the grounds

that the objector intends to place a higher bid. The Court finds that an objection has

been filed and at least one objector has stated an intention to make a higher bid for the

Assets. The Court finds that the Trustee should entertain and accept higher bids and

therefore, the approval of bid procedures as requested in the Motion is in the best

interests of the estate, its creditors and other parties in interest.

       F.     Prompt Consummation. The sale must be approved and consummated

promptly in order to preserve the Assets, to maximize the value of the Debtor’s estate

and to minimize the claims against the estate. Time if of the essence in consummating

the sale.

       NOW, THEREFORE, IT IS ORDERED THAT:

       1.     Motion is Granted. The Motion to Approve Bid Procedures is GRANTED

and APPROVED, as set forth herein.

       2.     Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived,

or settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are

denied and overruled on the merits with prejudice.

       3.     Approval. The bid procedures set forth in Paragraph 26 of the Motion are

hereby approved.

       4.     Retention of Jurisdiction. This Court retains jurisdiction, pursuant to its

statutory powers under 28 U.S.C. §157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Motion, all

amendments thereto and any waivers and consents thereunder and each of the



                                             - 3 -
   Case 20-00305 Doc 111-7 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
      Proposed Order Proposed Order Approving Bid Procedures Page 4 of 4

agreements executed in connection therewith, including, but not limited to, retaining

jurisdiction to: (a) interpret, implement and enforce the provisions of this Order, and the

Motion; and (b) to adjudicate, if necessary, any and all disputes concerning or relating in

any way to the bid process. This Court shall retain exclusive jurisdiction with respect to

issues or disputes in connection with this Order and the relief provided herein, and to

resolve any disputes related to the sale, the Motion, or the implementation thereof.

         5.   Bid Process to Proceed. The Trustee is authorized and directed to

proceed with the additional bidding process as provided in the approved bidding

procedures and when such process is completed to report the results thereof to the

Court.

         DATED AND ENTERED



                                                   ______________________________
                                                   Thad J. Collins, Bankruptcy Judge

Order prepared by:
Larry S. Eide, Chapter 7 Trustee




                                           - 4 -
